F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           December 5, 2005
                                    TENTH CIRCUIT
                                                                              Clerk of Court

 MARCO A. ROCHA,

                Plaintiff - Appellant,                     No. 05-1052
           v.                                              (D. Colorado)
 G. WATKINS, FCF Prison Warden;                        (D.C. No. 04-Z-2298)
 M. RUDDER, FCF Prison Lt.; D.
 SLIGAR, C/O FCF Prison; H. ROSE,
 FCF Dental Assistant and other
 unnamed defendants,

                Defendants - Appellees.


                                ORDER AND JUDGMENT         *




Before BRISCOE, LUCERO , and MURPHY , Circuit Judges.



       After examining the briefs and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal.     See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

Accordingly, the case is ordered submitted without oral argument.



       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Proceeding pro se, Marco A. Rocha appeals the district court’s dismissal of

the civil rights complaint he brought pursuant to 42 U.S.C. § 1983. Rocha, a

Colorado state prisoner, complains that Defendants (1) violated his equal

protection and Eighth Amendment rights by failing to provide him with dental

care every six months and (2) violated his Eighth and Fourteenth Amendment

rights by placing him in punitive segregation without a hearing.

      Although Rocha did not exhaust his administrative remedies, the district

court dismissed his complaint pursuant to 42 U.S.C. § 1997e(c)(2). Specifically,

the court ruled that Rocha’s equal protection claim failed because he alleged only

that he did not receive dental care every six months; he did not allege that other

inmates do receive care every six months. Rocha’s Eighth Amendment claim

failed because he did not allege specific facts sufficient to establish that

Defendants were deliberately indifferent to his serious medical needs.      Farmer v.

Brennan , 511 U.S. 825, 847 (1994). The district court concluded that Rocha’s

due process claim failed because his placement in punitive segregation for nine

days did not impose an “atypical and significant hardship” on him.       Sandin v.

Conner , 515 U.S. 472, 483-84 (1995);     Cosco v. Uphoff , 195 F.3d 1221, 1223-24

(10th Cir. 1999).

      We have reviewed the record, the appellate briefs, and the applicable law

and conclude the dismissal of Rocha’s § 1983 complaint was proper.


                                           -2-
Accordingly, the district court’s order dismissing Rocha’s complaint is            affirmed

for substantially the reasons stated in the district court’s order dated January 12,

2005. Rocha’s motion to proceed        in forma pauperis is granted ; his Petition for

Writ of Mandamus is     denied. Rocha is reminded that he remains obligated to

continue making partial payments until his appellate filing fee is paid in full.         See

28 U.S.C. § 1915(b).

                                                   ENTERED FOR THE COURT


                                                   Michael R. Murphy
                                                   Circuit Judge




                                             -3-